Exhibit 99.1 IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the 11th day of December, 2012 and the Company acknowledges and consents hereto. MARGARET MUNNERLYN HAVERTY REVOCABLE TRUST DATED AUGUST 15, 2007 By: /s/ J. Rawson Haverty, Jr. Name: J. Rawson Haverty, Jr. Its: Trustee By: /s/ Jane M. Haverty Name: Jane M. Haverty Its: Trustee By: /s/ Ben M. Haverty Name: Ben M. Haverty Its: Trustee COMPANY HAVERTY FURNITURE COMPANIES, INC. By: /s/ Jenny H. Parker Name: Jenny H. Parker Title: Senior Vice President, Finance, Secretary and Treasurer Address: 780 Johnson Ferry Road, NE, Suite 800 Atlanta, GA30157
